

 
 

--------------------------------------------------------------------------------

 


Exhibit 10.6

THE COCA-COLA COMPANY
2002 STOCK OPTION PLAN
STOCK OPTION AGREEMENT


Account Number:


The Coca-Cola Company ("KO") hereby grants to the optionee named below options
to purchase KO common stock at the price per share set forth below, subject to
the provisions of this Agreement together with the provisions of The Coca-Cola
Company 2002 Stock Option Plan (the "Plan"):


 
optionee's name:
 

 
number of options granted, each for one share of KO common stock:
 

 
option exercise price per share:  $
 

 
option grant date:
 

 
option expiration date:
 

 
vesting period:
 

Capitalized terms not otherwise defined in this Agreement shall have the meaning
provided in the Plan.  The Plan is incorporated into, and made a part of, this
Agreement.


1.
When options can be exercised.

        (a)
General provisions.

                        (i)
No option may be exercised until it has vested.

   
       (ii)
No option shall vest prior to the first anniversary of the grant date, except in
the event of a Change in Control, death or Disability.

(iii)      
The Plan describes the impact upon vesting and the expiration of options of the
following events:  death, Disability, Change in Control, various types of leaves
of absence, termination of employment, change in KO's investment in the
optionee's employer which results in the employer no longer meeting the
definition of a Related Company under the Plan, and transfer of employment to a
Related Company.

(iv)     
Once an option has vested, it may be exercised until it expires.  Unless
otherwise provided in the Plan or in this Agreement, the options expire on the
option expiration date noted above.  For individuals located in France, the
options will expire on the earlier of: (a) six months after the date of the
optionee’s death, and (b) the option expiration date noted above.

(v)     
Notwithstanding any provision to the contrary in the Plan or in this Agreement,
in the event of the optionee’s violation of Section 4 below, the options will
expire immediately at the time of such violation.

       (b)
Specific provisions.
Except as otherwise provided in the Plan or in this Agreement, one fourth of the
number of options covered by this Agreement shall vest on the first, second,
third and fourth anniversaries of the grant date.

2.
How to exercise the options.
In order to exercise an option, it must be vested and must not have expired, and
the optionee must do the following:

 
(a)    Pay the option exercise price.  The optionee must pay the option exercise
price. The optionee shall be informed of the acceptable form and method of
payment at or before the time the optionee informs KO of his or her intention to
exercise the option.  The acceptable forms and methods of payment of the option
exercise price may include payment in cash, pursuant to a cashless exercise
authorized by KO, or by delivery, through attestation, of shares of KO common
stock owned by the optionee.  Not all forms and methods of payment are available
in every country.  The value of the shares delivered to pay the option exercise
price shall be computed on the basis of the most recent reported market price at
which a share of KO common stock shall have been sold prior to the time of
processing the optionee's election to deliver shares in payment of the option
exercise price, as reported on the New York Stock Exchange Composite
Transactions listing.


 
(c)   Pay applicable taxes and fees.  The options are not intended to be, and
shall not be treated as, incentive stock options, as defined in Section 422 of
the Internal Revenue Code of 1986, as amended.
 
 
 
 

1

--------------------------------------------------------------------------------


 
The optionee must satisfy any tax withholding requirements regarding any
applicable taxes.  If the optionee is a U.S. taxpayer, he or she may elect to
satisfy Federal, state and local income tax liabilities due by reason of the
exercise by having shares of KO common stock withheld.  The value of withheld
shares shall be computed as described in paragraph 2(a) above.

 
The optionee agrees that, should KO or any Related Company in its reasonable
judgment determine that tax withholding is required upon exercise of the
options, and if the optionee has not satisfied such tax obligation(s), then KO
may instruct Merrill Lynch to withhold and/or sell shares of KO common stock
acquired by the optionee upon exercise of his or her options, or KO may deduct
funds equal to the amount of withholding tax (such amount to be determined by
KO) from the optionee's salary or other funds due to the optionee from KO.

 
Irrespective of KO’s or a Majority Owned Related Company’s action or inaction
with respect to taxes or tax withholding, the optionee acknowledges and agrees
that the ultimate liability for any and all taxes is and remains the
responsibility and liability of the optionee or the optionee’s estate.  For
optionees who are International Service Associates, all taxes remain the
optionee’s responsibility, except as expressly provided in KO’s International
Service Policy and/or tax equalization program.   Optionee acknowledges that KO
and any Related Company (i) make no representations or undertaking regarding the
amount or timing of any taxes, and (ii) do not commit to structure the terms of
the option or any aspect of the transfer of the shares to reduce or eliminate
the optionee's liability for taxes.

        The optionee agrees to pay to Merrill Lynch any costs associated with
the sale of shares of KO common stock acquired upon exercise of the options
(whether such shares are sold
        to pay the option exercise price, to satisfy tax withholding
requirements or for other reasons).
For employees in Switzerland, the optionee agrees that the taxation of the
options will occur at the time the options are exercised.
 
(d)   Right of set-off.  By accepting this Agreement, the optionee agrees that,
should KO or any Related Company in its reasonable judgment determine that
optionee owes KO, any Related Company or any affiliate any amount due to any
loan, note, obligation or indebtedness, including but not limited to amounts
owed to KO pursuant to KO’s tax equalization program or KO’s policies with
respect to travel and business expenses, and if the optionee has not satisfied
such obligation(s), then KO may instruct Merrill Lynch to withhold and/or sell
shares of KO common stock acquired by the optionee upon exercise of his or her
options, or KO may deduct funds equal to the amount of such obligation from the
optionee's salary or other funds due to the optionee from KO.

 
(e)   Comply with additional restrictions.  The optionee agrees that the
Compensation Committee of the Board of Directors of KO (the “Committee”), or its
designee, may, in the exercise of its sole and absolute discretion at or before
the time the optionee informs KO of his or her intention to exercise the option,
establish any additional conditions or restrictions with respect to the exercise
of the option, including, but not limited to, restrictions on the acceptable
form or method of payment of the option exercise price and restrictions
for failing to promptly submit to KO, any Related Company or any affiliate
thereof, a tax organizer, or such other tax-related documents reasonably
requested by KO or optionee’s employer, pursuant to KO’s tax equalization
program (if optionee is a participant in such program).  The optionee shall be
informed of such restrictions.  The optionee agrees to comply with any such
additional conditions or restrictions.

3.   Options are not transferable.   The optionee may not transfer the options;
provided that upon the optionee's death the options may be transferred by will
or by the laws of descent
      and distribution.  During the lifetime of the optionee, the options shall
be exercisable only by the optionee personally or, in the event of the
optionee's Disability if a legal
      representative has been appointed to act on behalf of the optionee, then
by the optionee's legal representative.
4.   
Forfeiture of options and option grain.  In the event optionee shall engage in a
“Prohibited Activity” (as defined on Schedule A hereto), at any time during the
term of the options, or within one year after termination of optionee’s
employment from KO or any Related Company, or within one year after exercise of
all or any portion of the options, whichever occurs latest,  this option shall
be rescinded and, if applicable, any gain associated with any exercise of this
option shall be forfeited and repaid to KO.  Accordingly, if the optionee
engages in a Prohibited Activity, then:

 
(a)   as of the date that the optionee participates in such Prohibited Activity,
all unexercised portions of this  option immediately and automatically shall
terminate, be forfeited, and shall cease to be exercisable (unless such option
has been terminated sooner by operation of another term or condition of the Plan
or this Agreement); and

 
(b)   within ten days after receiving from KO written notice of the termination
of this option, the optionee shall pay to KO any and all gains associated with
the exercise of all or any portion of this option, plus interest calculated from
the time of such notice through the date of repayment to KO.  The gain
associated with the exercise of any portion of this option shall be the closing
price per share on the date of the exercise thereof,
 
 
2
 

 
 
 
 

--------------------------------------------------------------------------------

 
as reported on the New York Stock Exchange Composite Transactions listing, less
the option exercise price per share shown above, multiplied by the number of
options exercised.  Interest shall be calculated using the weighted prime rate
at SunTrust Bank, Atlanta.
Optionee may be released from the effects of this Section 4 if the Committee
determines in its sole discretion that such action is in the best interest of KO
and its stockholders.
 
Optionee expressly acknowledges and affirms that the foregoing provisions of
this Section 4 are material and important terms of this Agreement, and optionee
expressly agrees that if all or any part or application of the foregoing
provisions of this Section 4 are held or determined to be invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between optionee and KO, KO shall be entitled to receive from
optionee, in exchange for the exercise price per share shown above, all shares
of KO common stock acquired by optionee upon exercise of any portion of the
option and held by optionee.  If optionee has sold, transferred or otherwise
disposed of any shares of KO common stock acquired by optionee upon exercise of
any portion of the option, KO shall be entitled to receive from optionee the
gain associated with such sale, transfer or disposal, plus interest calculated
through the date of payment to KO.  The gain associated with the sale, transfer
or other disposal of any share of KO common stock acquired by optionee upon
exercise of any portion of the option shall be the closing price per share on
the date of such sale, transfer or disposal, as reported on the New York Stock
Exchange Composite Transactions listing, less the option exercise price per
share shown above, multiplied by the number of shares of KO common stock sold,
transferred or disposed of.  Interest shall be calculated using the weighted
prime rate at SunTrust Bank, Atlanta.

  5
[Agreement to retain net shares until separation.   The optionee expressly
agrees as a condition of this grant that optionee will not sell any shares
obtained upon exercise of the options until after the optionee ceases to be
employed by the Company or a Related Company, except to pay optionee’s taxes
related to the options.  For this purpose, “taxes” means all federal, state and
local income taxes, all social security, Medicare and other mandatory social
taxes, and wealth taxes.  Nothing in this paragraph shall be construed to limit
the optionee’s ability to execute a cashless exercise.] – [Optional Provision if
Required by Compensation Committee]

6.
Stock ownership guidelines and agreement to retain net shares.  If the optionee
is subject to KO’s stock ownership guidelines, the optionee expressly agrees as
a condition of this grant that if optionee has not met the applicable stock
ownership guidelines within the time prescribed therein, optionee will not sell
the number of shares obtained upon exercise of the options (after paying taxes
and the exercise price, if applicable) until the optionee has satisfied the
optionee's share ownership guidelines and then only shares in excess of those
guidelines.  For this purpose, “taxes” means all federal, state and local income
taxes, all social security, Medicare and other mandatory social taxes, and
wealth taxes.  Nothing in this paragraph shall be construed to limit the
optionee’s ability to execute a cashless exercise.

7.   Notices.    Each notice relating to the option or its exercise shall be in
writing.  Requests and other notices regarding the exercise of options shall be
delivered (whether by overnight
     delivery or by mail) as follows:
 
Merrill Lynch, Pierce, Fenner & Smith at Merrill Lynch Group Employee Services
Attention:  The Coca-Cola Company Stock Option Plan Unit
1400 Merrill Lynch Drive
Mail Stop 04-BS-PRO
Pennington, New Jersey 08534, USA


      All notices to KO shall be addressed as follows:     Director, Executive
Compensation
The Coca-Cola Company
One Coca-Cola Plaza
Atlanta, Georgia 30313, USA


      All notices to the optionee shall be addressed to the principal address of
the optionee on file with KO.  Either KO or the optionee may designate a
different address by written notice
      to the other.  Written notice to these addresses shall be effective to
bind KO, the optionee and the optionee's successors and assigns.
8.   Administrative matters.  The optionee hereby agrees that the Committee may,
subject to the provisions of the Plan, establish such rules and regulations as
it deems necessary or
      advisable for the proper administration of the Plan, and may make
determinations and may take such other action in connection with or in relation
to the Plan as it deems necessary
      or advisable.  Each determination or other action made or taken pursuant
to the Plan, including interpretation of the Plan and the specific conditions
and provisions of this
      Agreement and the options, shall be final and conclusive for all purposes
and upon all persons including, but without limitation, KO, the Related
Companies, the Committee, the KO 
      Board of Directors, officers and the affected employees of KO, and the
optionees and their respective successors in interest.

      When the issuance or transfer of KO common stock pursuant to the exercise
of an option may, in the opinion of 
 
 
 
3
 

--------------------------------------------------------------------------------

 
 
       KO, conflict or be inconsistent with any applicable law or regulationof
any governmental agency having jurisdiction, KO reserves the right to refuse to
issue or transfer that KO
       common stock.
9.   
 Consent for accumulation and transfer of data.   The optionee consents to the
accumulation and transfer of data  concerning him or her and the options to and
from KO and Merrill Lynch, or such other agent as may administer the option
program on behalf of KO from time to time.  In addition, the optionee
understands that KO holds certain personal information about the optionee,
including but not limited to his or her name, home address, telephone number,
date of birth, social security number, salary, nationality, job title, and
details of all options awarded, vested, unvested, or expired (the “personal
data”).  Certain personal data may also constitute “sensitive personal data”
within the meaning of applicable local law.  Such data include but are not
limited to the information provided above and any changes thereto and other
appropriate personal and financial data about the optionee.  The optionee hereby
provides explicit consent to KO to process any such personal data and sensitive
personal data.  The optionee also hereby provides explicit consent to KO to
transfer any such personal data and sensitive personal data outside the country
in which the optionee is employed, and to the United States.  The legal persons
for whom such personal data are intended are KO, Merrill Lynch and any company
providing services to KO in connection with compensation planning purposes or
the administration of the Plan.

10.   Additional consents.   The optionee consents and acknowledges that:
        (a)
the Plan is discretionary in nature, and KO can amend, cancel or terminate it at
any time;

        (b)
the grant of options under the Plan is voluntary and occasional and does not
create any contractual or other right to receive future grants of any options,
or benefits in lieu of any options, even if options have been granted repeatedly
in the past;

        (c)
all determinations with respect to any such future awards, including, but not
limited to, the times when options shall be granted, the option price, and the
time or times when each right shall be exercisable, will be at the sole
discretion of the Committee;

       (d)
participation in the Plan is voluntary and may be occasional;

       (e)
the value of the options is an extraordinary item of compensation, which is
outside the scope of the optionee’s employment contract, if any;

       (f)
the options or any income derived therefrom are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, life or accident insurance benefits,
pension or retirement benefits or similar payments;

       (g)
except as is otherwise explicitly provided in this Agreement and the Plan,
non-vested options are forfeited immediately following termination of employment
for any reason, and vested options expire the earlier of: a) six months
following termination of employment for any reason, and b) the expiration date
noted in the option;

       (h)
in the event of involuntary termination of the optionee’s employment, the
optionee’s eligibility to receive options under the Plan, if any, will terminate
effective as of the date that the optionee is no longer actively employed
regardless of any reasonable notice period mandated under local law;
furthermore, in the event of involuntary termination of employment, the
optionee’s ability to exercise options under the Plan will be measured by the
date of termination of the optionee’s active employment pursuant to the terms of
the Plan and will not be extended by any reasonable notice period mandated under
local law;

 
(i)
the future value of the shares purchased under the Plan is unknown and cannot be
predicted with certainty;

 
(j)
(for individuals other than employees of KO) the options have been granted to
the optionee in his or her status as an employee of his or her employer and can
in no event be understood or interpreted to mean that KO is his or her employer
or that he or she has an employment relationship with KO;

        (k)
no claim or entitlement to compensation or damages arises from the termination
of the options or diminution in value of the options or shares purchased under
the Plan, and the optionee irrevocably releases KO and his or her employer, if
different from KO, from any such claim that may arise;

 
(l)
participation in the Plan shall not create a right to further employment with
the optionee’s employer and shall not interfere with the ability of the
optionee’s employer to terminate the optionee’s employment relationship at any
time, with or without cause;

       (m)
the terms of the optionee’s employment with KO do not include the grant of stock
options; and

       (n)
if all or any part or application of the provisions of this Agreement are held
or determined to be invalid or unenforceable for any reason whatsoever by a
court of competent jurisdiction in an action between optionee and KO, each and
all of the other provisions of this Agreement shall remain in full force and
effect.

11. Governing law.  This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Delaware, USA.
12. Headings.  Paragraph headings are included for convenience and shall not
affect the meaning or interpretation of this Agreement.


4

--------------------------------------------------------------------------------




THE COCA-COLA COMPANY
By:  The Committee




                                                                  
Authorized Signature


Using the Merrill Lynch voice response system or other available means,  the
optionee must accept the above options to purchase shares of KO common stock in
accordance with and subject to the terms and conditions of this Agreement and
the Plan, acknowledge that he or she has read this Agreement and the Plan, and
agree to be bound by this Agreement, the Plan and the actions of the
Committee.  If he or she does not do so  prior to [Date], then KO may declare
the option grant null and void at any time. Also, in the unfortunate event that
death occurs before this Agreement has been accepted,  this option grant will be
voided, which means the options will terminate automatically and cannot be
transferred to the optionee's heirs pursuant to the optionee's will or the  laws
of descent and distribution.

5
 
 

--------------------------------------------------------------------------------

 
 

Schedule A
Prohibited Activities


For purposes of this Agreement, the term “Prohibited Activity” shall include any
and all of the following:


(a)  
Non-Disparagement – making any statement, written or verbal, in any forum or
media, or taking any action in disparagement of KO or any Related Company or
affiliate thereof, including but not limited to negative references to KO or its
products, services, corporate policies, or current or former officers or
employees, customers, suppliers, or business partners or associates;

(b)  
No Publicity – publishing any opinion, fact, or material, delivering any lecture
or address, participating in the making of any film, radio broadcast or
television transmission, or communicating with any representative of the media
relating to confidential matters regarding the business or affairs of KO which
optionee was involved with during optionee’s employment;

(c)  
Non-Disclosure of Trade Secrets – failure to hold in confidence all Trade
Secrets of KO that came into optionee’s knowledge during optionee’s employment
by KO or any Related Company, or disclosing, publishing, or making use of at any
time such Trade Secrets, where the term "Trade Secret" means any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;

(d)  
Non-Disclosure of Confidential Information – failure to hold in confidence all
Confidential Information of KO that came into optionee’s knowledge during
optionee’s employment by KO or any Related Company, or disclosing, publishing,
or making use of such Confidential Information, where the term "Confidential
Information" means any data or information, other than Trade Secrets, that is
valuable to KO and not generally known to the public or to competitors of KO;

(e)  
Return of Materials – failure of optionee, in the event of optionee’s
termination of employment for any reason, promptly to deliver to KO all
memoranda, notes, records, manuals or other documents, including all copies of
such materials and all documentation prepared or produced in connection
therewith, containing Trade Secrets or Confidential Information regarding KO's
business, whether made or compiled by optionee or furnished to optionee by
virtue of optionee’s employment with KO or a Related Company, or failure
promptly to deliver to KO all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
optionee by virtue of optionee’s employment with KO or a Related Company;

(f)  
Non-Compete – rendering services for any organization which, or engaging
directly or indirectly in any business which, in the sole judgment of the
Committee or the Chief Executive Officer of KO or any senior officer designated
by the Committee, is or becomes competitive with KO;

(g)  
Non-Solicitation –soliciting or attempting to solicit for employment for or on
behalf of any corporation, partnership, or other business entity any employee of
the Company with whom optionee had professional interaction during the last
twelve months of optionee’s employment with KO; or

(h)  
Violation of KO Policies – violating any written policies of KO or optionee’s
employer applicable to optionee, including without limitation, KO’s insider
trading policy.











Nothing in this Agreement is intended to or shall be interpreted as diminishing
or otherwise limiting KO’s right under applicable state law or any prior
agreement I have signed or made with KO regarding trade secrets, confidential
information, or intellectual property.


 


 



6
 
 

--------------------------------------------------------------------------------

 
